IN THE SUPREME COURT OF THE STATE OF NEVADA


                  DAVID MAFFIT,                                         No. 84187
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF
                  CLARK; AND THE HONORABLE                                  FILED
                  MONICA TRUJILLO, DISTRICT
                  JUDGE,                                                    MAR 2 1 2022
                  Respondents,
                    and
                  THE STATE OF NEVADA,                                       DEPUTY CLERK

                  Real Party in Interest.


                                       ORDER DENYING PETITION

                              This is an original petition for a writ of mandamus and/or
                  prohibition challenging a district court order denying mandamus and/or
                  prohibition relief in which petitioner sought dismissal of the criminal
                  complaint and requested a jury trial.
                              Having considered the petition and supporting documentation,
                  we are not convinced that our extraordinary and discretionary intervention
                  is warranted because petitioner has not demonstrated that a direct appeal
                  from a judgment of conviction would not be "a plain, speedy and adequate
                  remedy in the ordinary course of law." NRS 34.170; NRS 34.330; Pan v.
                  Eighth judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
                  (observing that the party seeking writ relief bears the burden of showing
                  such relief is warranted); Srnith v. Eighth Ju.dicial Dist. Court, 107 Nev.
                  674, 677, 818 P.2d 849, 851 (1991) (recognizing that writ relief is an

SUPREME COURT
     OF
   NEVADA

(0) 1947A 04610
                                                                                        08SO
extraordinary remedy and that this court has sole discretion in determining
whether to entertain a writ petition). Accordingly, we
            ORDER the petition DENIED.




                                  Pariaguirre




                                  Hardesty




                                  Stiglich




cc:   Hon. Monica Trujillo, District Judge
      The Pariente Law Firm, P.C.
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                    2